BROADDUS, P. J.
— The main facts of the case are as follows: On the 3rd day of July, 1905, the county court of Olinton county, composed of the respondents Culver, Shepherd, and Thurman, entered into a contract with one Jno. M. Crawford, an expert bookkeeper and accountant, whereby they employed him at the stipulated sum of one dollar per hour to assist said county court in making an examination and taking an accounting as to the books and accounts of the sheriff, collector, clerk of the county court, recorder of deeds, and treasurer of said county, from and after the time that each of said officers came into possession of their respective offices down to the first day of July, 1905; and said Crawford was directed to report the amount of moneys collected by each of said officers in fees, or otherwise, of *10every kind, and description, or paid into their respective offices, and also to report the exact amount expended by each of said officers in the employment of clerks, clerical force, or otherwise, as such officers, and to render to the court, under its direction, a full statement and account of all transactions of each of said officers during said time.
On the 7th day of July, 1905, certain tax-paying citizens of the county applied for an injunction to restrain Said county court from putting into execution and carrying out said contract with Crawford, and from interfering in any way with the records and papers of the said county officers in the custody of the relator or county clerk. The judge of the circuit court being absent from the county, the judge of the probate court, in vacation, issued a temporary injunction restraining the respondents from carrying out said contract with said Crawford, but he did not make any further order restraining the county court from making any examination of said books, accounts, etc., of said county officers.
Afterwards, respondents applied to the relator for the privilege of making said examination in connection with the assistance of said Crawford, but the relator refused to allow them to do so. The relator’s excuse for the refusal was that such an examination would be a violation of said temporary injunction. The evidence taken in the case indicates that relator was willing for the county court to make such examination, but not in connection with said Crawford; that he was unwilling to turn over the books and papers in his office to said Crawford for such examination. It is further shown that the respondents had determined to go on with such examination in connection with said Crawford, but not at the expense of the county while the injunction was in force, but to pay for his services with their own money, or that raised by public subscription. One reason assigned by the relator for his objection to such examination by Crawford was that the investigation was inspired by *11his political enemies for the purposes of injuring Ms standing in the county.
Afterwards, the respondents applied to the circuit court of the county for an injunction to restrain relator from interfering with them in their proposed examination of saidffiooks, etc. After setting forth their purpose and belief in the necessity for such examination, including also an examination of the school-fund loans of the school districts and the county, and the necessity to have an expert accountant as an assistant in so doing, they allege that it is not their intention to put the county to- any expense for such assistance while said injunction is in force; The said court, without a hearing of evidence, issued a temporary injunction restraining relator, his deputies, servants, and associates from refusing to permit respondents, and such other persons as may be assisting-them therein, to inspect any and all public records, books, documents, papers, and files in his office, and of which he has the care, custody, and control as clerk as aforesaid, and from denying respondents and such persons as may be assisting them therein access to the same until further orders. The object of the writ herein is to prohibit the said Alonzo D. Burnes, as judge of said circuit court, and the respondents, as judges of the county court, from further proceeding in said injunction, and to undo what has already been effected by the same. All the respondents have made answer to the proceedings.
Relator contends that, under the facts, the injunction was not authorized and that the circuit court exceeded its jurisdiction in issuing the same. It is argued that the respondents, as constituting the county court, never made application for said inspection; that the application for the purpose made by one of its judges, without an order made by the court, was not an application made by the court; and that the respondents could only act as court, and such act must be evidenced by its orders. And, further, as no such application for an inspection had ever been refused by the relator, therefore, *12none could have been denied.
It must be admitted, as a question of law, that the respondents, judges of the county court, can only perform the functions of their offices in one manner — that of a court as a body; and that whatever they do as such must be evidenced by their records. The county court is a constitutional court, and a court of record, and can only speak by its records. The right of respondents, as a court representing the county, to inspect the records, books and papers in relator’s office is indisputable. [Mechem’s Public Offices and Officers, sec. 687; State ex rel. v. Williams, 96 Mo. 13; State ex rel. v. Hoblitzelle, 85 Mo. 621.] It would be absurd to hold that the county court would not have at all times access to such records, etc.
The preliminary question in this case is, however: Do the respondents in their application state a case in equity? The right to an injunction exists to prevent the doing of any legal wrong whatever, whenever, in the opinion of the court, an adequate remedy cannot be afforded by an action at law for damages.” [Sec. 3619, R. S. 1899.] Independent of the statute, courts of equity take jurisdiction of injunction proceedings. [Pomeroy’s Equity Jurisdiction, sec. 110.] But a court will not issue an injunction when the applicant has an adequate remedy at law. [High on Injunctions, secs. 29-30.] The respondents, constituting the county court, had a complete remedy under section 1616, Revised Statutes 1899; which provides, among other things, that every court of record shall have power to punish for criminal contempt persons guilty of a “willful disobedience of any process or order lawfully issued or made by it.” Under, this statute, respondents had the power to compel relator to obey any lawful order it may have made with reference to an inspection of said records, books, etc. They have asked , a court of equity to do for them that which they could as well have done themselves. With equal authority, the *13court would be authorized to issue a mandatory injunction upon the application of the judge of the circuit court to compel its clerk to obey one of its lawful orders. Any order made by the county court would be just as effective as the order made by the circuit court granting the injunction. The relator could disobey one as well as the other, and the only remedy against him would be punishment under the statute for contempt.
In what has been said, it is not to be implied that the county court can make any order in conflict with the order of injunction issued at the instance of the tax-paying citizens to prevent respondents from carrying out their contract to pay said Crawford for his assistance in making said inspection. Independent of the question of their authority to compensate an expert accountant to aid them in so doing, it seems to us that, if they could obtain such aid, it would be no concern of the relator so long as his rights as custodian would not be interfered with.
As respondents’ application contains no equity, the circuit court had no jurisdiction over the subject-matter; consequently, its action in issuing said injunction was without legal authority. Therefore, it is ordered and decreed that the writ of prohibition, as prayed for, be sustained.
All concur.